UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4248



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


KEITH BILLINGSLEY,

                                            Defendant - Appellant.


                             No. 05-4257



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


GREGORY ALLEN PRICE,

                                            Defendant - Appellant.


Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-03-395)


Submitted:   July 11, 2006                 Decided:   July 20, 2006


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


William B. Moffitt, COZEN O’CONNOR, Washington, D.C., for Appellant
Keith Billingsley; Drewry B. Hutcheson, Jr., MCGINLEY, ELSBERG &
HUTCHESON, P.L.C., Alexandria, Virginia, for Appellant Gregory
Allen Price. Chuck Rosenberg, United States Attorney, Jonathan L.
Fahey, Assistant United States Attorney, Paul Ahern, Special
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

      A jury convicted Keith Billingsley and Gregory Price of

conspiracy to distribute 50 or more grams of crack cocaine within

1000 feet of a school in violation of 21 U.S.C. § 846.            Price was

also convicted of possession with intent to distribute crack

cocaine in violation of 21 U.S.C. § 841(a)(1).       The district court

sentenced Billingsley to 324 months’ imprisonment and Price to 262

months’ imprisonment.     Both men filed timely appeals.           For the

reasons below we affirm their convictions and sentences.

      Billingsley challenges the district court’s denial of his

motion for a mistrial based on the Government’s failure to disclose

an   inculpatory   statement   made   by   Billingsley   to   a   detective

involved in the case, which Billingsley’s counsel elicited from the

detective on cross-examination.       We review the denial of a motion

for a mistrial for abuse of discretion.        United States v. Dorsey,

45 F.3d 809, 817 (4th Cir. 1995).            Pursuant to Fed.R.Crim.P.

16(a)(1)(A), the Government must “disclose to the defendant the

substance of any relevant oral statement made by the defendant . .

. in response to interrogation by a person the defendant knew was

a government agent if the government intends to use the statement

at trial.”    Fed.R.Crim.P. 16(d)(2) provides several remedies if a

party fails to comply with disclosure requirements, including

permitting the court to “enter any . . . order that is just under

the circumstances.”       The district court denied Billingsley’s


                                      3
motion for a mistrial, but offered to give the jury instructions to

disregard the statement, which Billingsley’s counsel refused for

fear that such instructions would draw additional attention to the

statement.        We hold that the district court did not abuse its

discretion in denying the motion for mistrial and offering instead

to provide a limiting instruction to the jury.

     Billingsley next appeals the district court’s denial of his

motion to suppress evidence that he asserts was seized in violation

of the Fourth Amendment. Specifically, Billingsley claims that the

officers lacked reasonable suspicion to stop his car and this

unlawful stop tainted Billingsley’s consent to search the car.

Billingsley also argues that the officer lacked probable cause to

arrest him since the cocaine found in the car appeared after

Billingsley exited the vehicle.         On appeal, we review the district

court’s factual findings for clear error and its legal conclusions

de novo.     United States v. Perkins, 363 F.3d 317, 320 (4th Cir.

2004).    “When    an   officer    observes    a   traffic   offense   or   other

unlawful conduct, he or she is justified in stopping the vehicle

under the Fourth Amendment.”          United States v. Hassan El, 5 F.3d

726, 730 (4th Cir. 1993).          The officer who stopped Billingsley’s

vehicle    had    a   sufficient    basis     to   support   his   action   after

observing the vehicle stopped in the roadway in violation of

Virginia law.         This traffic infraction provided the officer with

the basis to request that Billingsley step outside of the car.                See


                                        4
Pennsylvania v. Mimms, 434 U.S. 106, 111 n.6 (1977) (“Once a motor

vehicle has been lawfully detained for a traffic violation, the

police officers may order the driver to get out of the vehicle

without     violating   the    Fourth     Amendment’s    proscription      of

unreasonable searches and seizures.”).           Furthermore, the officer

had sufficient probable cause to arrest Billingsley based on the

$500 in cash that he found on Billingsley’s person and the bag of

cocaine   that   he   found   in   the   front   seat   of   the   car   after

Billingsley consented to both searches.          Even if the cocaine was

first noticed by the officer after Billingsley exited the vehicle,

it is reasonable to infer that all of the occupants of the car “had

knowledge of, and exercised domain and control over, the cocaine.”

Maryland v. Pringle, 540 U.S. 366, 372 (2003) (finding sufficient

probable cause to arrest a front seat passenger in a car when a

search of the vehicle yielded $793 in rolled-up cash in the glove

box and “five plastic glassine baggies of cocaine . . . behind the

back-seat armrest and accessible to all three men”).           We hold that

the district court did not err in denying Billingsley’s motion to

suppress.

     Price appeals the district court’s decision to admit evidence

under Fed.R.Evid. 404(b) that he had a large amount of cash on his

person when he was remanded to jail after sentencing in a state

court matter.    We review the district court’s evidentiary rulings

for abuse of discretion.       United States v. Weaver, 282 F.3d 302,


                                     5
313 (4th Cir. 2002).           We need not reach the merits of Price’s

claim, however, because the admission was harmless.                    See Id.

(noting that “[e]videntiary rulings are subject to review for

harmless error”); see id. at 313-14 (finding the evidence to be

harmless   “in   light    of    the    overwhelming   evidence     against   the

defendant”). In the present case, the evidence pointing to Price’s

involvement in the drug conspiracy is overwhelming:                   multiple

witnesses testified that they purchased crack cocaine from Price,

Price was arrested in an area known for drug activity, the officer

who searched Price incident to the arrest found in his pockets cash

and two bags that the defense stipulated contained powdered cocaine

and crack cocaine, and two drug distributors testified that they

engaged in either crack cocaine transactions with Price.               Because

there is overwhelming evidence to support the jury’s verdict of

guilty, we find that the admission of the evidence was harmless.

     Billingsley    and        Price   also   challenge    their    sentences,

asserting that the district court did not adequately consider the

sentencing factors set forth in 18 U.S.C. § 3553(a), as required by

the Supreme Court’s decision in United States v. Booker, 543 U.S.

220 (2005).      Although the Supreme Court’s decision in Booker

rendered the sentencing guidelines advisory, the sentencing court

must still consider the properly calculated guideline range in

addition to the factors set forth in § 3553(a).              United States v.

Johnson, 445 F.3d 339, 345 (4th Cir. 2006).               We review sentences


                                         6
under the advisory guidelines for reasonableness, and sentences

that fall within the guideline range are presumed to be reasonable.

Id. at 341.     Billingsley and Price claim that their sentences are

unreasonable because the district court’s “analysis lack[ed] any

meaningful consideration of the § 3553(a) factors.”             Brief of the

Appellants at 10.       The district court, however, does not need to

“explicitly discuss every § 3553(a) factor on the record . . . .

particularly . . . when the district court imposes a sentence

within the applicable guidelines range.”          Id. (internal quotations

and citations omitted).        Because the district court properly used

the preponderance of the evidence standard to assess the drug

quantity attributable to the defendants, properly calculated the

guideline range, treated the guidelines as advisory, considered the

defendant’s arguments, and sentenced the defendants within the

guidelines range, we conclude that the defendants’ sentences are

reasonable.     Therefore, we affirm the defendants’ sentences.

     Accordingly,      we    affirm   the   convictions   and   sentences    of

Billingsley and Price.        We dispense with oral argument because the

facts   and   legal    contentions    are   adequately    presented    in   the

materials     before   the    Court   and   argument   would    not   aid   the

decisional process.

                                                                      AFFIRMED




                                       7